DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see section titled “Rejection under 35 U.S.C. § 103 based on NILSSON and LI”, with respect to claims 1-3, 11-13, 16-23, 25-28 and 30 have been fully considered and are persuasive.  The rejection of claims 1-3, 11-13, 16-23, 25-28 and 30 has been withdrawn. 
Applicant’s arguments, see section titled “Rejection of Dependent Claims under 35 U.S.C. § 103”, with respect to claims 14-15, 24 and 29 have been fully considered and are persuasive.  The rejection of claims 14-15, 24 and 29 has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-3 and 5-31 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 3, 10, 13, 14, 17, 19, 22, 24, 25, 26, 29 and 30, these claims replaced base station with node. Applicant fails to provide support for this amendment within the specification nor has the Examiner found support for this amendment with the specification. Dependent claims of independent claims 1, 17 and 25 fail to resolve the deficiency of their respective independent claim and are thus rejected under similar rationale.
Regarding new claim 31, in view of claim 1, the specification does not support “the node is associated with a base station”. Furthermore, Applicant fails to provide support for this new claim within the specification. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 9, 19 and 26 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, in view of claim 1 reciting “performed by a first user equipment” and “transmitting…a communication” and “the communication includes information regarding a switch to an alternate beam pair to be used in association with performing the BFR”, it is unclear how there is now “no alternate beam pairs, associated with performing the BFR, were identified by the first UE”.
Regarding claim 19, in view of claim 17 reciting “the communication includes information regarding a switch to an alternate beam pair to be used in association with performing the BFR”, it is unclear how there is now “the communication includes at least one of” and “an indication that no alternate beam pairs, associated with performing the BFR, were identified by the first UE”.
Regarding claim 26, in view of claim 25 reciting “the communication includes information regarding a switch to an alternate beam pair to be used in association with performing the BFR”, it is unclear how there is now “the communication includes at least one of” and “an indication that no alternate beam pairs, associated with performing the BFR, were identified by the first UE”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152. The examiner can normally be reached 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER P CHAU/Primary Examiner, Art Unit 2476